              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




    TOM SCHMIDT,                         CV 16-9368-DSF (AGRx)
          Plaintiff,

                   v.                    Findings of Fact and
                                         Conclusions of Law re Sherri
    SHERRI ANND BALDY, et al.,           Annd Baldy’s Third Party
          Defendants.                    Claims Against Heather
                                         Valentin
    And Related Claims.


                            INTRODUCTION

      This action involves a dispute between Third Party Plaintiff
Sherri Baldy and Third Party Defendant Heather Valentin. On
May 10, 2017, Baldy filed third party claims against Valentin for
copyright infringement, vicarious and contributory copyright
infringement, recovery under the Digital Millennium Copyright
Act, defamation, intentional interference with prospective
economic advantage, negligent interference with prospective
economic advantage, and violation of California Bus. & Prof. Code
§ 17200 et seq. Dkt. 26 (Third Party Compl. (Compl.)). This
action was tried before the Court on May 21, 2019.1


1 At trial, no evidence was presented as to vicarious or contributory copyright
infringement, recovery under the Digital Millennium Copyright Act, or
negligent interference with prospective economic advantage. See Dkt. 149
(Baldy Closing) at 1.
      Having heard and reviewed the evidence and having
considered the parties’ post-trial briefs, the Court makes the
following findings of fact and conclusions of law.2



                         FINDINGS OF FACT3

    1.   This Court has subject matter jurisdiction pursuant to the
         Copyright Act of 1976, 17 U.S.C. §§ 101, et seq. 28 U.S.C §
         1331.4 The Court has supplemental jurisdiction over the
         state-law claims. 28 U.S.C. § 1367. Venue is proper under
         28 U.S.C. § 1391.



2 Any finding of fact deemed to be a conclusion of law is incorporated into the
conclusions of law. Any conclusion of law deemed to be a finding of fact is
incorporated into the findings of fact.
3 Valentin asserted numerous facts for the first time in her post-trial closing
argument brief. See, e.g., Dkt. 155 (Valentin Closing) at 9-16, 25-27. It is a
“well-settled rule that it is improper in closing argument to make reference
over objection to matters not in evidence.” Janich Bros. v. Am. Distilling Co.,
570 F.2d 848, 860 (9th Cir. 1977). This is problematic because the other side
is “not afforded the opportunity to present explanatory evidence.” Id. Even if
the Court were to accept additional evidence after the trial concluded, these
additional facts are not presented in admissible form, and Baldy has not had
the opportunity to cross-examine or impeach. Therefore, the Court declines
to consider any facts not presented at trial. In addition, contrary to
Valentin’s assertions that she was “never allowed to testify in her own
defense,” Valentin Closing at 23; see also id. at 35, 36, Valentin did testify
and stated to the Court that she had no further testimony to give, see Dkt.
145 (Tr.) at 147:1-149:4.
4In its June 11, 2019 Order, Dkt. 153, the Court set out its reasoning as to
why the recent Supreme Court decision in Fourth Estate Pub. Benefit Corp.
v. Wall-Street.com, LLC, 139 S. Ct. 881 (2019) does not deprive the Court of
subject matter jurisdiction over this case.



                                       2
 2.   Baldy has been in the business of selling crafting products
      for the last ten years. She sells her products through
      various channels including her websites, the Home Shopping
      Network, Create and Craft TV, Target, JOANN fabrics, and
      other craft distributors. She specializes in happy, fantasy,
      big-eyed art under the brand name Mybesties. Tr. at 9:7-
      10:12.

 3.   Valentin has been an artist since she was six years old,
      creating murals, holiday windows, portraits, and other
      paintings. She also creates big-eyed art and has licensed her
      art to Nabisco, Zephyrhills, Budweiser, and Sonoma Wines,
      among others. Tr. at 147:3-15.

 4.   Baldy established the Fairy Society where she developed
      relationships with other fantasy, big-eyed artists, including
      Valentin, and licensed their art to sell online. Tr. at 13:9-
      14:12.

 5.   Baldy and Valentin entered into a license agreement on or
      around July 22, 2010 for Baldy to incorporate Valentin’s art
      on Baldy’s website. Valentin Ex. 4.

 6.   In or around 2012, Valentin, through Thomas Schmidt,
      requested an accounting of Valentin’s royalties. When Baldy
      did not comply within 48 hours, Valentin terminated the
      contract. Tr. at 19:11-21:7, 113:18-23.

 7.   At some point thereafter, Valentin established an online blog
      and store under the name “Lacy Sunshine.” Tr. at 38:18-24.

A.    Works and Copyrights

 8.   Baldy created the following list of original works:

        a. Lil Ragamuffins, created in 2011, Tr. at 55:10-56:11;



                                  3
       b. Daisy Do All, first published on December 31, 2012 on
          Baldy’s personal Facebook page, Tr. at 24:5-26:21;

       c. Fishing Girl, first published on March 25, 2013, Tr. at
          32:16-33:14;

       d. Wild Child, first published on June 12, 2013 on Baldy’s
          personal Facebook page, Tr. at 56:15-57:17;

       e. Posie Pocket, first published on October 1, 2013, Tr. at
          67:12-18;

       f. Betsy Beanie and Flossie (Betsy), first published on
          November 9, 2013 on Baldy’s professional Facebook
          page, Tr. at 33:19-24;

       g. Little Violet, first created on February 2, 2014 and first
          published by Baldy about six months later, Tr. at
          35:11-36:2;

       h. Josephina, first published on July 12, 2014, Tr. at
          55:12-17;

       i. Daisy Fairy Bestie Little Footsie Fairy (Daisy Fairy),
          first published on October 12, 2014, Tr. at 55:1-7;

       j. Bunny Basket, first published on March 11, 2016 on a
          “Community” Facebook page for Baldy, Tr. at 53:19-
          54:25.

9.   Baldy’s Facebook pages are available to the public, and have
     been available to the public since the first image was
     published. See Tr. at 12:11-25, 25:21-26:4, 32:8-12, 34:13-24,
     54:23-25, 57:9-13.

10. Baldy did not license these works to Valentin. See Tr. at
    48:11-14, 57:14-17, 68:14-17, 80:10-12.



                                4
    11. Valentin created the following works:

            a. Josie Ladybug Fairy, first published on January 20,
               2011 on Valentin’s Facebook page, Valentin Ex. 3 at
               12;

            b. Molly Fishing, first published on April 17, 2012 on
               Valentin’s Facebook page, Valentin Ex. 3 at 8;

            c. Various versions of Rory, first published on October 27,
               2013, November 12, 2013, January 17, 2017, and May
               9, 2017 on Valentin’s blog and store, Tr. at 51:24-52:23,
               59:22-61:6, 62:7-20, 66:22-67:3;

            d. Matilda Button Boo, first published on January 28,
               2014, Tr. at 67:20-23, 68:19-69:3;

            e. Mayde,5 first published on March 2, 2014 on Valentin’s
               blog, Tr. at 39:3-24, 144:22-145:16;

            f. Victorian Lizbeth, first published on May 3, 2014, on
               Valentin’s Facebook page, Valentin Ex. 3 at 23;

            g. “Flower Fairy,”6 first published on November 12, 2014,
               Tr. at 66:1-17.

    12. Baldy has obtained copyright registrations for the following
        characters, among others: Daisy Do All,7 Fishing Girl,



5Valentin discussed, but never sought to admit, evidence that she received
copyright registration for her Mayde character on March 6, 2014.
6   There was no evidence as to the name of this character.
7The Court notes that this copyright does not appear in Exhibit B to Baldy’s
Third Party Complaint. Dkt. 26-2. However, allegations as to this work were
set forth in the Third Party Complaint, Compl. ¶ 26, and Valentin did not
object to evidence regarding this work, see Valentin Closing at 8.



                                        5
        Betsy, Little Violet, Bunny Basket,8 Daisy Fairy, Josephina,
        Lil Ragamuffin, Wild Child, and Posie Pockets. See Baldy
        Exs. 5A-J.

    13. All but one of these copyrights were registered as of April 26,
        2017. Baldy Exs. 5A-G, 5I-J. The Lil Ragamuffin characters
        were registered on February 21, 2013. Baldy Ex. 5H.

B.      Comparison of Baldy and Valentin Works

    14. Baldy’s Daisy Do All was published nearly a year and a half
        before Valentin’s Mayde. Both characters have similar
        polka-dotted hair bows, curly hair, similar hand and feet
        poses, and a similar pinafore skirt. Because of the
        similarities, members of the public asked Baldy whether
        Mayde was created by Baldy. Tr. at 48:15-49:11, 96:20-
        98:23, 134:12-18; Baldy Ex. 7A.

    15. Baldy’s Fishing Girl was published more than six months
        prior to Valentin’s 2013 Rory characters.9 Both have
        sideways hats with flowers on the left side and baggy jeans.
        However, Fishing Girl has her hair in a ponytail, while 2013
        Rory has her hair in pigtails, and Fishing Girl is facing
        forward with both eyes showing, while Rory is turned to the
        side and one of her eyes is covered by her hair. Also, while




8The Court notes that this copyright does not appear in Exhibit B to Baldy’s
Third Party Complaint. Dkt. 26-2.
9 In closing, Baldy argued that Valentin’s 2013 Rory character infringed on
five of Baldy’s characters: Wild Child, Little Fishing Girl, Betsy Beanie and
Flossie, Little Violet, and Ragamuffins. Baldy Closing at 4-5. However,
Baldy only presented evidence as to the similarity to Fishing Girl and Betsy
Beanie and Flossie, and not the other characters. Moreover, Little Violet was
created after 2013 Rory.



                                      6
     Fishing Girl appears happy, 2013 Rory does not. Tr. at 53:5-
     17; Baldy Ex. 7B.

 16. Baldy’s Betsy was published a few days before Valentin’s
     November 2013 Rory. Both have similar foot positions and
     are wearing overalls with one strap undone and were
     published only four days apart. However, the November
     2013 Rory has one eye covered by her hair and the other eye
     is “saggy” and not “sweet.” Tr. at 59:1-20; Baldy Ex. 7C.

 17. Baldy’s Josephina was published two-and-a-half years prior
     to Valentin’s January 2017 Rory. Both characters have
     similar top hats and hair tied to the side with a flower,
     covering one eye. Baldy Ex. 7D.

 18. Baldy’s Daisy Fairy was published a few weeks before
     Valentin’s “Little Fairy.” Both characters have bows in their
     hair, both have wings, and both are sitting on top of a flower.
     Baldy Ex. 7F. A fairy sitting on a flower is generic. Tr. at
     105:10-17.

 19. Baldy’s Posie Pocket was published a few months before
     Valentin’s Matilda Button Boo. Both characters have a
     similar floppy hat, wear their hair in pig tails with bows,
     have their toes turned in, and have ruffles at the tops of
     their socks. Tr. at 67:24-68:5, 106:2-23; Baldy Ex. 7H.

C.   Defamation and Intentional Interference

 20. Baldy testified that Valentin (or those on her behalf)
     contacted Baldy’s business partners and told them that
     Baldy was infringing on Valentin’s work and threatened to
     sue, and as a result those partners ceased working with her.
     See, e.g., Tr. at 45:19-47:20, 82:6-84:2, 86:4-24.




                                 7
21. As to Create and Craft TV, Baldy testified that someone at
    Create and Craft TV told her that “they were contacted by
    what they told [her] was Ms. Valentin’s camp, or her design
    team, or her” and that that person said that Baldy “was
    infringing on her artwork.” Tr. at 46:5-12.

22. As to the Bradford Exchange, Baldy testified that “Missy . . .
    who was one of the developers [at the Bradford Exchange]”
    contacted Baldy “and said: Who is the woman that Jasmine
    Becket Griffith had problems with and had to threaten to
    sue for copyright infringement? And I said: That is Heather
    Valentin. And she said: That’s the woman that has
    contacted Kate, our lawyer. . . . I immediately called Kate,
    spoke to her, and explained to her that, no, in fact these
    images were not Ms. Valentin’s images. This was not her
    work. I drew them. They are mine.” Tr. at 83:3-15. Baldy
    did not remember when the Bradford Exchange contacted
    her. Tr. at 137:6-10.

23. With respect to MarkerPOP, Baldy testified that
    MarkerPOP sent her an email from Valentin where she
    “threatened to sue [MarkerPOP] if they did not remove
    [Baldy’s] work immediately.” Tr. at 86:6-12.

24. There was no testimony about these statements from
    Valentin or any of the alleged recipients of this information,
    nor were there exhibits admitted at trial containing the
    statements.

25. Further, Baldy testified that she attributed the termination
    of certain business relationships to Valentin’s contact with
    those entities. See Tr. at 47:11-17, 83:23-84:2, 86:4-24.
    There was no testimony or evidence from those entities
    setting forth the reasons they terminated their relationships
    with Baldy.


                                8
D.   Unfair Competition

 26. Baldy has created and sold coloring books on Amazon since
     2016. Tr. at 72:25-76:2.

 27. Baldy submitted evidence that if a customer were to search
     Amazon for “Sherri Baldy,” both her works and Valentin’s
     works would appear in the search result. Tr. at 78:8, Baldy
     Ex. 9B-D.

 28. Baldy has not submitted evidence that this occurred because
     Valentin herself was improperly “meta-tagging” her products
     with Baldy related meta-tags (e.g. “Mybesties,” “Sherri Ann,”
     or “Sherri Ann Baldy”). See Tr. at 77:3-10.



                   CONCLUSIONS OF LAW

E.   Burden of Proof

 29. Baldy was required to establish, by a preponderance of the
     evidence, every element of her claims for copyright
     infringement, defamation, intentional interference with
     prospective economic advantage, and unfair competition.
     See In re Exxon Valdez, 270 F.3d 1215, 1232 (9th Cir. 2001)
     (“The standard of proof generally applied in federal civil
     cases is preponderance of evidence”).

F.   Copyright Infringement

 30. “A plaintiff bringing a claim for copyright infringement
     must demonstrate ‘(1) ownership of a valid copyright, and (2)
     copying of constituent elements of the work that are
     original.’” Funky Films, Inc. v. Time Warner Entm’t, 462
     F.3d 1072, 1076 (9th Cir. 2006) (quoting Feist Pubs., Inc. v.
     Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991)). “[T]he



                                9
         second element has two distinct components: ‘copying’ and
         ‘unlawful appropriation.’” Rentmeester v. Nike, Inc., 883
         F.3d 1111, 1117 (9th Cir. 2018), cert. denied, 139 S. Ct. 1375
         (2019).

         1.    Copyright Ownership

     31. “An author gains ‘exclusive rights’ in her work immediately
         upon the work’s creation, including rights of reproduction,
         distribution, and display.” Fourth Estate Pub. Benefit Corp.
         v. Wall-Street.com, LLC, 139 S. Ct. 881, 887 (2019). “Before
         pursuing an infringement claim in court, however, a
         copyright claimant generally must comply with § 411(a)’s
         requirement that ‘registration of the copyright claim has
         been made.’” Id. (quoting 17 U.S.C.A. § 411(a)).10 “In any
         judicial proceedings the certificate of a registration made
         before or within five years after first publication of the work
         shall constitute prima facie evidence of the validity of the
         copyright and of the facts stated in the certificate.” 17
         U.S.C. § 410(c). Here, each of the registration certificates
         was made within five years of Baldy’s first publication.
         Therefore, she has established ownership of valid copyrights.




10At the time the lawsuit was filed, the law in the Ninth Circuit required
only “receipt by the Copyright Office of a complete application” to “satisf[y]
the registration requirement.” Cosmetic Ideas, Inc. v. IAC/Interactivecorp.,
606 F.3d 612, 621 (9th Cir. 2010). However, a few weeks before trial, the
Supreme Court held in Fourth Estate that registration did not occur until the
Copyright Office grants registration. 139 S. Ct. at 888. The Court found that
in the circumstances of this particular case, the change in law did not
warrant dismissal of the copyright claims. See Dkt. 153.




                                     10
    2.   Copying

32. “By establishing reasonable access and substantial
    similarity, a copyright plaintiff creates a presumption of
    copying. The burden shifts to the defendant to rebut that
    presumption through proof of independent creation.” Three
    Boys Music Corp. v. Bolton, 212 F.3d 477, 486 (9th Cir.
    2000).

33. “To prove access, a plaintiff must show a reasonable
    possibility, not merely a bare possibility, that an alleged
    infringer had the chance to view the protected work.” Art
    Attacks Ink, LLC v. MGA Entm’t Inc., 581 F.3d 1138, 1143
    (9th Cir. 2009). “Circumstantial evidence of reasonable
    access is proven in one of two ways: (1) a particular chain of
    events is established between the plaintiff’s work and the
    defendant’s access to that work (such as through dealings
    with a publisher or record company), or (2) the plaintiff’s
    work has been widely disseminated.” Three Boys Music, 212
    F.3d at 482. “The evidence required to show widespread
    dissemination will vary from case to case.” L.A. Printex
    Indus., Inc. v. Aeropostale, Inc., 676 F.3d 841, 847 (9th Cir.
    2012), as amended on denial of reh’g and reh’g en banc (June
    13, 2012).

34. Baldy’s Facebook pages, where she published her original
    works, were accessible to the public at all relevant times.
    Valentin and Baldy appeared to be fierce competitors in a
    niche industry, establishing that there was a reasonable
    possibility that Valentin either visited Baldy’s Facebook
    page and viewed these images, or was otherwise shown these
    images by customers or others in the industry. Further,
    there was evidence that Baldy’s works were widely
    disseminated among the crafting/scrapbooking industry. Id.
    at 848 (holding that reasonable possibility of access can be


                               11
    established if the work was widely disseminated among a
    specific industry). Therefore, Baldy has established access.

35. Substantial similarity is established through the two-part
    extrinsic/intrinsic test. Three Boys Music, 212 F.3d at 485.
    “At the initial ‘extrinsic’ stage, [courts] examine the
    similarities between the copyrighted and challenged works
    and then determine whether the similar elements are
    protectable or unprotectable.” Mattel, Inc. v. MGA Entm’t,
    Inc., 616 F.3d 904, 913 (9th Cir. 2010), as amended on denial
    of reh’g (Oct. 21, 2010). “The intrinsic test is subjective and
    asks ‘whether the ordinary, reasonable person would find
    the total concept and feel of the works to be substantially
    similar.’” Three Boys Music, 212 F.3d at 485 (quoting
    Pasillas v. McDonald’s Corp., 927 F.2d 440, 442 (9th Cir.
    1991)).

36. The depiction of little girls with big heads and eyes is an
    unprotectable idea. See Mattel, 616 F.3d at 915 (“The
    concept of depicting a young, fashion-forward female with
    exaggerated features, including an oversized head and feet,
    is therefore unoriginal as well as an unprotectable idea.”).
    However, particularized expression of the characters’ hair
    style, clothing and accessories, and facial expression can be
    protectable if the “selection, coordination, and arrangement”
    of the elements are original. See L.A. Printex, 676 F.3d at
    849. In other words, where wavy hair alone may not be
    protectable, wavy hair combined with a polka dotted dress,
    stilettos, and a smiling child smelling a flower may form
    protectible expression. See Malibu Textiles, Inc. v. Label
    Lane Int’l, Inc., 922 F.3d 946, 952 (9th Cir. 2019) (“A
    combination of unprotectable elements is eligible for
    copyright protection ‘if those elements are numerous enough
    and their selection and arrangement original enough that


                               12
    their combination constitutes an original work of
    authorship.’” (quoting Satava v. Lowry, 323 F.3d 805, 811
    (9th Cir. 2003))). In applying the extrinsic test to art works,
    “a court looks to the similarity of the objective details in
    appearance.” Cavalier v. Random House, Inc., 297 F.3d 815,
    826 (9th Cir. 2002). “[T]he subject matter, shapes, colors,
    materials, and arrangement of the representations may be
    considered in determining objective similarity in
    appearance.” Id.

37. Under the extrinsic test, the Court declines to consider the
    sex or age of the characters in the drawings, their
    resemblance to humans, the mere fact of exaggerated
    features, or the black outline and lack of colors.

38. Daisy Do All and the Mayde Spring Cleaning Dust Bunny
    are substantially similar. As described above, both depict
    maid characters with big eyes and curly hair tied up in a
    polka-dotted ribbon with a bow. Both are wearing short-
    sleeved dresses over capri-length pants. The right foot is
    titled inwards in both and both characters are holding a
    duster in the left hand, with the right hand flexed on the
    side of the body. Considering the selection and arrangement
    of these elements in combination, the works are
    substantially similar under the extrinsic test. Under the
    intrinsic test, an ordinary, reasonable person would find the
    total concept and feel of the works to be substantially
    similar. As further evidence of this fact, Baldy testified that
    some of her customers asked Baldy whether the Mayde
    character was created by her.

39. Having established the presumption of copying, the burden
    shifted to Valentin to rebut that presumption through proof
    of independent creation. The only such evidence is
    Valentin’s general and conclusory testimony that she has not


                               13
         copied Baldy. Tr. at 147:23.11 This is insufficient to
         overcome the presumption of copying.

     40. The 2013 Rory characters are not substantially similar to
         Baldy’s characters, including the Little Fishing Girl or
         Betsy. As noted above, and as Baldy testified, the 2013
         Rorys have saggy eyes and do not have the sweet, happy feel
         of Baldy’s characters. Further, the hats are different, the
         hair styles are different, and the 2013 Rorys have one eye
         covered by their hair while Baldy’s characters have both
         eyes visible. While all of the characters are wearing baggy
         pants and have their toes pointing inward, and both 2013
         Rory and Betsy have a similar strap on their shirt, there are
         significant elements that are different between the two
         works.

     41. Josephina and the January 2017 Rory are not substantially
         similar. Although both have a top hat, the January 2017
         Rory hat is a common leprechaun hat and does not have the
         same “feel” as Josephina’s hat. Also the body positions are
         different: Josephina’s hands are behind her back while both
         of January 2017 Rory’s hands are outstretched and holding
         items. Further, Josephina’s dress is strapless, puffy, and
         full-length, and January 2017 Rory’s dress is long-sleeved,
         knee-length, and less puffy. January 2017 Rory also has her

11 Valentin asserts additional facts supportive of independent creation in her
closing argument, Valentin Closing at 16, but that evidence cannot be
considered, as it was not presented or admitted at trial. See Janich Bros, 570
F.2d at 860. Similarly, Valentin’s unsworn statements during her cross-
examination of Baldy that her Mayde character was “hand-drawn by
[Valentin] for a client” at an art show “on October 27, 2012,” Tr. at 120:16-23,
is not evidence. Even if it were, standing alone, it would not be sufficient to
meet Valentin’s burden (which shifted to her on the presumption of access) of
showing independent creation.



                                      14
    ankles crossed and is wearing flats, while Josephina’s legs
    are not crossed and she is wearing sneakers without
    shoelaces.

42. Nor are Josephina and the May 2017 Rory substantially
    similar. Beyond the hair being clasped to one side, covering
    one eye and both having a hat, the clothes are very different,
    and the eyes, eyelashes, and lips of May 2017 Rory are much
    smaller and less exaggerated than Josephina’s.

43. Baldy’s Daisy Fairy and Valentin’s “Little Fairy” are not
    substantially similar. Although both have bows in their
    hair, both have wings, and both are sitting on top of a flower
    (which is a generic idea), there are many differences. The
    wings are very different, and Valentin’s Fairy has her hair
    down and is wearing a frilly skirt with shoes on. Daisy
    Fairy appears to be wearing leggings and is barefoot.
    Further, Daisy Fairy has more exaggerated features while
    Valentin’s Fairy has more realistic features.

44. Baldy’s Posie Pocket and Valentin’s Matilda Button Boo are
    not substantially similar. Both have a similar floppy hat,
    wear their hair in pig tails with bows, have their toes turned
    in, and have ruffles at the tops of their socks. However,
    Posie Pocket has a frilly dress with a shawl, while Matilda
    Button Boo is wearing overalls and a sweater. Further,
    Matilda Button Boo’s head and feet are much larger
    compared to her body, and she has no neck. Matilda Button
    Boo is sitting with her hands on her knees while Posie
    Pocket is standing with her hands behind her back.




                               15
     45. The 2013 Rorys are not substantially similar to Little
         Violet,12 Bunny Basket, Lil Ragamuffins, or Wild Child.
         Although Bunny Basket and Wild Child, like 2013 Rorys,
         have one eye covered with their hair, there are significant
         elements that are different between the works. Bunny
         Basket has one eye closed and is hiding inside of a basket.
         Wild Child has her hair down, is not wearing a hat, and is
         wearing a tutu skirt. She also has her hands behind her
         back and is standing on one foot. Similarly, the Lil
         Ragamuffins have curly hair with flowers in them and are
         wearing ruffle skirts with frilly socks.

     46. Baldy had carried her burden of proof as to copyright
         infringement for the Daisy Do All character. Baldy has
         failed to carry her burden of proof as to her other characters.

         3.    Damages

     47. “[T]he copyright owner may elect, at any time before final
         judgment is rendered, to recover, instead of actual damages
         and profits, an award of statutory damages for all
         infringements involved in the action.” 17 U.S.C.A. §
         504(c)(1). In her closing statement, Baldy elected to seek
         statutory damages. Baldy Closing at 8. Baldy presented no
         evidence at trial of her actual damages for the copyright
         infringement claim.

     48. “[N]o award of statutory damages or of attorney’s fees, as
         provided by sections 504 and 505, shall be made for . . . any
         infringement of copyright commenced after first publication
         of the work and before the effective date of its registration,
         unless such registration is made within three months after


12The publication of the 2013 Rory in fact pre-dates the publication of Little
Violet.



                                      16
     the first publication of the work.” 17 U.S.C. § 412. Each
     alleged infringement of Baldy’s copyrights occurred after
     publication, but before the effective date of registration, and
     registration was not made within three months of first
     publication. Therefore, Baldy is not entitled to statutory
     damages or attorney’s fees and Baldy has not proven any
     actual damages by a preponderance of the evidence.

G.   Defamation

 49. “The elements of a defamation claim are (1) a publication
     that is (2) false, (3) defamatory, (4) unprivileged, and (5) has
     a natural tendency to injure or causes special damage.”
     Jackson v. Mayweather, 10 Cal. App. 5th 1240, 1259 (2017)
     (quoting John Doe 2 v. Superior Court, 1 Cal. App. 5th 1300,
     1312 (2016)), as modified (Apr. 19, 2017), review denied
     (June 28, 2017). “Libel is a form of defamation effected in
     writing.” John Doe 2, 1 Cal. App. 5th at 1312. The writing
     must be “false and unprivileged” and “expose[] [plaintiff] to
     hatred, contempt, ridicule, or obloquy, or . . . cause[] him to
     be shunned or avoided, or . . . ha[ve] a tendency to injure
     him in his occupation.” Cal. Civ. Code § 45.

 50. Baldy’s testimony that on an unknown date, an unidentified
     person at Create and Craft TV told Baldy that someone in
     “Ms. Valentin’s camp, or her design team, or her” told the
     unidentified person at Create and Craft TV that Baldy was
     infringing on Valentin’s artwork, absent additional evidence,
     is insufficient for Baldy to meet her burden. She has not
     established that Valentin is responsible for any alleged
     statement, to whom the statement was made, when it was
     made, or that the statement was false. Although Baldy
     established at trial that Valentin infringed one of Baldy’s
     copyrights, she did not provide evidence of the inverse—that
     she never infringed Valentin’s artwork.


                                 17
     51. Baldy did not provide any evidence of what Valentin
         purportedly said to the Bradford Exchange’s attorney, but
         only what Baldy told the Bradford Exchange after being
         informed that Valentin had contacted the attorney. To the
         extent her testimony implies that Valentin claimed that
         Baldy’s images were copies of Valentin’s, Baldy has not
         shown by a preponderance of the evidence that she never
         copied Valentin’s artwork.

     52. As to MarkerPop, Baldy testified only that Valentin
         threatened to sue them if they did not remove Baldy’s work.
         This is not a statement about Baldy and therefore cannot be
         the basis of a defamation claim. 13

     53. Baldy has failed to establish that a specific false and
         defamatory publication was made by Valentin. Therefore,
         Baldy cannot prevail on this claim.

H.       Interference with Prospective Economic Advantage

     54. The elements of the tort of intentional interference with
         prospective economic advantage are: “(1) an economic
         relationship between plaintiff and a third party, with the
         probability of future economic benefit to the plaintiff; (2)
         defendant’s knowledge of the relationship; (3) an intentional
         act by the defendant, designed to disrupt the relationship;
         (4) actual disruption of the relationship; and (5) economic
         harm to the plaintiff proximately caused by the defendant’s
         wrongful act, including an intentional act by the defendant
         that is designed to disrupt the relationship between the


13Baldy relies on a pre-trial statement and an exhibit that was not submitted
into evidence at trial to show that Valentin made specific statements to
specific vendors. Dkt. 156 (Baldy Rebuttal) at 5. However, Baldy’s post-trial
evidence cannot be considered. See Janich Bros, 570 F.2d at 860.



                                     18
     plaintiff and a third party.” Edwards v. Arthur Andersen
     LLP, 44 Cal. 4th 937, 944 (2008). “The plaintiff must also
     prove that the interference was wrongful, independent of its
     interfering character.” Id. (citing Della Penna v. Toyota
     Motor Sales, U.S.A., Inc., 11 Cal. 4th 376, 393 (1995)).

 55. The only wrongful conduct independent of the alleged
     interference is Valentin’s purported defamation of Baldy.
     Because the defamation claim fails, Baldy cannot prevail on
     her claim for intentional interference with prospective
     economic advantage.

 56. Even had Baldy established her defamation claim, Baldy has
     not established that the termination of her relationships
     with those business partners was proximately caused by
     Valentin’s purportedly defamatory statements. Her
     conclusory testimony that this was the case, without
     additional supporting evidence, is insufficient to meet her
     burden.

I.   Unfair Competition

 57. California’s unfair competition law (UCL) “does not proscribe
     specific practices,” but rather “defines ‘unfair competition’ to
     include ‘any unlawful, unfair or fraudulent business act or
     practice.’” Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular
     Tel. Co., 20 Cal. 4th 163, 180 (1999) (quoting Cal. Bus. &
     Prof. Code § 17200). “Because Business and Professions
     Code section 17200 is written in the disjunctive, it
     establishes three varieties of unfair competition.” Id.
     (quoting Podolsky v. First Healthcare Corp., 50 Cal. App. 4th
     632, 647 (1996), as modified (Nov. 5, 1996), as modified (Nov.
     20, 1996)).

 58. “A ‘violation of another law is a predicate for stating a cause
     of action under the UCL’s unlawful prong.’” Graham v.

                                 19
     Bank of Am., N.A., 226 Cal. App. 4th 594, 610 (2014)
     (quoting Berryman v. Merit Prop. Mgmt., Inc., 152 Cal. App.
     4th 1544, 1554 (2007)). A competitor’s actions are “unfair” if
     the conduct is “tethered to some legislatively declared
     policy,” there is “proof of some actual or threatened impact
     on competition,” the “conduct . . . threatens an incipient
     violation or that it “threatens an incipient violation of an
     antitrust law, or violates the policy or spirit of” an antitrust
     or similar law. Id. at 612 (quoting Cel-Tech, 20 Cal. 4th at
     187). A business practice is fraudulent if “members of the
     public are ‘likely to be deceived.’” Id. at 613 (quoting Buller
     v. Sutter Health, 160 Cal. App. 4th 981, 986 (2008)).

 59. Baldy has not established by a preponderance of the
     evidence that Valentin herself committed the challenged
     business acts. Baldy’s conclusory testimony that Valentin
     “started meta-tagging [her] work” and “would tag [her]
     particular ‘Sherri Baldy’ or ‘Mybesties,’” Tr. at 76:13-23,
     without more, is insufficient.

 60. Further, Baldy’s testimony that “[i]f you search my name
     ‘Sherri Baldy,’ the only thing that should come up would be
     Sherri Baldy products” and that “[n]o one else would come
     up unless they are considered a sponsor,” Tr. at 75:4-18,
     without more, is insufficient to establish how meta-tagging
     works on Amazon, and therefore that someone with control
     over Valentin’s coloring books on Amazon committed an
     unlawful, unfair, or fraudulent act.



                         CONCLUSION

      Judgment shall be entered in favor of Baldy and against
Valentin on Baldy’s copyright infringement claim for her Daisy Do
All character. However, Baldy is not entitled to statutory

                                 20
damages and has not proved by a preponderance of the evidence
that she is entitled to actual damages.

      Judgment shall be entered in favor of Valentin and against
Baldy on Baldy’s remaining copyright infringement claims, and
her claims for defamation, intentional interference with
prospective economic advantage, and unfair competition.

     The Court finds that Valentin is the prevailing party.

IT IS SO ORDERED.


Date: 10/19/2019                 ___________________________
                                 Dale S. Fischer
                                 United States District Judge




                                21
